Title: To George Washington from John Fitzgerald, 9 February 1785
From: Fitzgerald, John
To: Washington, George

 

Dear Sir
Alexandria [Va.] Feby 9th 1785

I am honor’d with your letter of this day & forward you by the Bearer 6 Copies of the Printed Bill should you think more necessary at any time please apply for them.
Our Subscriptions I doubt not will be fill’d in the limited time[.] I keep my Book in order to have the pleasure of your name at the head of it. I have the honor to be Dear Sir your mo. Obed. Servant

John Fitzgerald


If you can conveniently come up to morrow please favor me with your Company at Dinner.

